Title: To John Adams from James Montgomery, 6 December 1797
From: Montgomery, James
To: Adams, John



Sir
Philadelphia December 6th. 1797

As I conceive it to be but that Justice which every Citizen may claim as His Due to have his Character cleared from false aspersions I entreat your Excellency will afford me that Privilidge which I think I may lay Claim to I have been for Many Months expecting Your Excellency would have returned those vouchers which I had the Honour of Transmitting to You and which our Late Beloved President returned to me should in case there should be any more malicious Attacks made My Character is certainly suffering and untill I have it cleared I will not attempt going abroad and of Course my very large Family are all that Time the sufferings Victims of unprovoked and unjust malice I again with every sentiment of Respect to your Excellency request you will Do me Justice and am your Excellency’s / Most obet / Hmble Servant

James Montgomery